DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-22) in the reply filed on 6/17/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12, 13 and 17-21 are rejected under 35 U.S.C. 103 as being obvious over Kitabayashi (US 2019/0110630) in view of Boyer (US 2005/0274711).
With respect to the limitations of claim 12, Kitabayashi teaches a cooking appliance (title) for cooking food, comprising: a user interface (Fig 1, display 30, 0020, the display 30 is a touch screen configured to receive input from a user) configured to receive a user input indicating a desired final cooked temperature of the food (0021, the display 30 may also prompt a user to select a setting, such as “high,” “low,” or a desired temperature of the oven cavity 14 (e.g., “bake” at 425 degrees F., “broil” at 550 degrees F., “sous vide” at 150 degrees F., etc.)); a cavity (oven cavity 14, 0019); a heating element (heating elements to heat the oven cavity, 0021-0023) configured to heat air in the cavity via convection (0022, convection oven, circular heating element, fan); a water bath (Figs 2, 6, water bath 42, 0039) in the cavity (14), the food being in a vacuum-sealed package (0045, vacuum-sealed pouches of food) in the water bath; a temperature sensor configured to detect a current temperature of the water bath (0043, 0046, temperature sensor 48 can be received within the container 42 concurrently) or a temperature of the food (0046, the temperature sensor 48 can also serve as a meat temperature probe. The temperature sensor 48 can extend downward from a top of the oven cavity 14, and can be inserted into food that is to be cooked by the oven 10); and a controller (controlling elements 31, 0021, 0050, 0053) operatively connected to the temperature sensor and configured to operate the heating element based on the current temperature detected by the temperature sensor (0047) to maintain said air at or within a predetermined range of a target temperature (0048) at least until the detected current temperature reaches the desired final temperature plus or minus a predetermined offset temperature (0024, if the calculated difference between measured ambient temperature and desired temperature falls within a set tolerance (e.g., less than 5° F., less than 1° F., or otherwise), the controlling elements 31 may also maintain the operational parameters of the heating elements present within the oven 10), the target temperature being equal to or calculated based on the desired final cooked temperature of the food (0051, 0052, the target water bath 42 temperature is approximately equal to a target finished temperature of the food) and the range being equal to the target temperature plus-or-minus a predetermined offset temperature (0024, 0053, within a predetermined tolerance (e.g., ±1 degree F.)), and said offset temperature is a non-zero offset (0053, 0054, 0059) relative to said target temperature.
Kitabayashi discloses the claimed invention except for explicitly showing said offset temperature is based on unique thermal characteristics of the appliance. However, Boyer discloses said offset temperature is based on unique thermal characteristics of the appliance (0017, the upper and lower offset temperature values (T.sub.1 and T.sub.2) may be identical or may differ depending on various operating conditions, such as supply voltage, heating element power rating, oven cavity size, and other various dynamics of cooking appliance 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Kitabayashi having a non-zero offset temperature silent to the offset temperature is based on unique thermal characteristics of the appliance with said offset temperature is based on unique thermal characteristics of the appliance of Boyer for the purpose of determining an appropriate offset temperature based on the oven cavity size or other various dynamics of the cooking appliance (0017). 
With respect to the limitations of claims 13, 16, 18, 19, 20 and 21, Kitabayashi teaches said current temperature being a temperature of the water bath (0052, 0053), the controller being further configured to maintain said air at or within said range of said target temperature for a period of time after said detected current temperature reaches the desired final temperature (0053); said current temperature being of the water bath (0052, 0053); further comprising a circulator configured to circulate water within the water bath (turntable 40, motor 46, 0028, 0029, 0043); further comprising a display configured to display the detected current temperature (display 30, 0021, 0050, 0051); the controller being further configured to calculate a remaining time until the food achieves the final desired temperature based on the detected current temperature, the cooking appliance further comprising a display configured to display the remaining time (0025); the controller being further configured to determine the target temperature based on a type of the food and a user-selected desired level of doneness of the food by comparing the type of food and the desired level of doneness to a first lookup table (0051).
With respect to the limitations of claim 17, Kitabayashi teaches the temperature sensor being configured to detect the current temperature of the food by piercing the vacuum sealed package (0045, vacuum-sealed pouches of food) and being inserted into the food (0046, the temperature sensor 48 can also serve as a meat temperature probe. The temperature sensor 48 can extend downward from a top of the oven cavity 14, and can be inserted into food that is to be cooked by the oven 10).  Kitabayashi in view of Boyer discloses the claimed invention except for said offset temperature being zero.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have said offset temperature being zero, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable tolerance ranges involves only routine skill in the art (see MPEP 2144.04).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Kitabayashi (US 2019/0110630) in view of Boyer (US 2005/0274711) as applied to claim 12, further in view of Naoyoshi (JPH06221575).
With respect to the limitations of claim 14, Boyer discloses said offset temperature is based on unique thermal characteristics of the appliance (0017, the upper and lower offset temperature values (T.sub.1 and T.sub.2) may be identical or may differ depending on various operating conditions, such as supply voltage, heating element power rating, oven cavity size, and other various dynamics of cooking appliance 2).  Kitabayashi in view of Boyer discloses the claimed invention except for said offset temperature being based on materials of the appliance.  However, said offset temperature being based on materials of the appliance is known in the art.  Naoyoshi, for example, discloses that the material of the oven having a significant effect on the temperature/heating efficiency of the oven (Fig 7, heat insulating material 13-16, 0004) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Kitabayashi in view of Boyer having a non-zero offset temperature that is silent to the offset temperature is based on materials of the appliance with the offset temperature is based on materials of the appliance of Naoyoshi for the purpose of determining the offset temperature from other various dynamics such as the cooking appliance material that has a significant effect on the temperature/heating efficiency of the oven.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Kitabayashi (US 2019/0110630) in view of Boyer (US 2005/0274711) as applied to claim 12, further in view of Elston (US 2011/0284518).
With respect to the limitations of claim 15, Kitabayashi in view of Boyer discloses the claimed invention except for the controller being configured to control the heating element according to a proportional-integral-derivative (PID) algorithm, the detected temperature is provided to the controller as a feedback input for the PID algorithm.  However, Elston discloses the controller (Fig 3, controller 60, 0039) being configured to control the heating element (heating elements 30-36, 0039) according to a proportional-integral-derivative (PID) algorithm (0003, 0012), the detected temperature is provided to the controller as a feedback input for the PID algorithm (0012) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Kitabayashi in view of Boyer having a controller and temperature sensor silent to a proportional integral-derivative algorithm with the controller being configured to control the heating element according to a proportional-integral-derivative (PID) algorithm, the detected temperature is provided to the controller as a feedback input for the PID algorithm of Elston for the purpose of providing a known cooking appliance control configuration that operates one or more heating elements according to the first heating element behavior and the first temperature parameter (Abstract, 0003, 0012), thereby readily adapting the cooking operation based on the type of food item.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Kitabayashi (US 2019/0110630) in view of Boyer (US 2005/0274711) as applied to claim 12, further in view of Hegedis (US 2016/0014849).
With respect to the limitations of claim 19, Kitabayashi in view of Boyer discloses the claimed invention except for explicitly showing further comprising a display configured to display the detected current temperature.  However, Hegedis discloses further comprising a display configured to display the detected current temperature (Fig 12, pot temperature, 0105) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Kitabayashi in view of Boyer having a controller, display and temperature sensor silent to displaying the detected current temperature with the further comprising a display configured to display the detected current temperature of Hegedis for the purpose of displaying useful temperature information to a user.

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Kitabayashi (US 2019/0110630) in view of Boyer (US 2005/0274711) as applied to claims 12 and 21, further in view of Erbe (US 2012/0169354).
With respect to the limitations of claim 22, Kitabayashi in view of Boyer discloses the claimed invention except for the controller being further configured to determine the type of food based on an impedance characteristic of the food measured by a temperature probe, by comparing the measured impedance characteristic to a second lookup table.  However, Erbe discloses the controller (0017, control circuit) being further configured to determine the type of food based on an impedance characteristic of the food measured by a temperature probe (Fig 1, food probe 10, 0044, claim 5), by comparing the measured impedance characteristic to a second lookup table (0020, 0032, claim 5) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Kitabayashi in view of Boyer having a controller and temperature sensor silent to the controller being further configured to determine the type of food based on an impedance characteristic of the food measured by a temperature probe with the controller being further configured to determine the type of food based on an impedance characteristic of the food measured by a temperature probe, by comparing the measured impedance characteristic to a second lookup table of Erbe for the purpose of providing a known configuration for recognizing the type of a food and monitoring a cooking process of a food stuff (0020, Claim 5).

Response to Amendments
Claims 12, 13 and 14 have been amended. 
Claims 1-22 are pending.
Claims 1-11 are withdrawn.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-8 about claim 12 that the combination of Kitabayashi in view of Boyer fails to discloses the limitations directed to “operating the heating element…to maintain said air [within an oven cavity] at or within a predetermined range of a target temperature,” and the "offset temperature is a non-zero offset relative to said target temperature that is based on unique thermal characteristics of the appliance.", because the prior art references do not relate to operating a heating element to achieve a desired final temperature of the food being cook, adjusted according to thermal characteristics of the appliance.  Additionally, in Boyer, the hysteresis control limits are not the same as a target temperature, and thus offsets of those limits do not correspond to the claimed offset.  The examiner respectfully disagrees with the applicant’s arguments.
Kitabayashi fully discloses “operating the heating element…to maintain said air [within an oven cavity] at or within a predetermined range of a target temperature,” and the "offset temperature is a non-zero offset relative to said target temperature” as set forth above.  Boyer was added to show that the non-zero offset of Kitabayashi being set based on the unique thermal characteristics of the appliance (0017, the upper and lower offset temperature values (T.sub.1 and T.sub.2) may be identical or may differ depending on various operating conditions, such as supply voltage, heating element power rating, oven cavity size, and other various dynamics of cooking appliance 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking appliance of Kitabayashi having a non-zero offset temperature silent to the offset temperature is based on unique thermal characteristics of the appliance with said offset temperature is based on unique thermal characteristics of the appliance of Boyer for the purpose of determining an appropriate offset temperature based on the oven cavity size or other various dynamics of the cooking appliance (0017). 
The applicant has argued on page 8 about claim 15 that the PID controller of Elson does not relate to Kitabayashi or Boyer and is not combinable, the examiner respectfully disagrees.  Elson is related to Kitabayashi or Boyer because Elson is in the same field of endeavor, directed to cooking ovens.  Additionally, adapting the PID controller with the Kitabayashi in view of Boyer allows for forming a known cooking appliance control configuration that operates one or more heating elements according to the first heating element behavior and the first temperature parameter (Abstract, 0003, 0012), thereby readily adapting the cooking operation based on the type of food item.
The applicant has argued on pages 8-9 about claims 19 and 22 that Hegedis and Erbe fail to correct the deficiencies of claim 12 from which it depends, the examiner respectfully disagrees.  Kitabayashi in view of Boyer fully discloses the limitations of claim 12 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
10/1/2022